Per Curiam.
The appellant filed a bill in equity for •the annulment, on the ground of inadequate price and breach of trust in not trying to get a better price, of a sale and conveyance of real property now in Palm Beach County by the Dade County Board of Public Instruction before Palm Beach County was formed from a part of Dade County. The bill was dismissed on final hearing and the complainant appealed. It appears that the title to the property was conveyed to the Board of Public Instruction for Dade County and subsequently used for school purposes by the Trustees of a Special Tax School *799District of Dade County, which district is now a Special School District of Palm Beach County. There is no showing that the title to the property was conveyed or transferred by the Dade County Board of Public Instruction to the Special Tax School District or to any one for them. The statutes of the State do not transfer to the district or its trustees the title to lands held by the County Board and located in the district. The decree of the court states that the cause was heard on the bill, answers, replications and testimony, and that compainlant has “failed to show that the price received was not a fair market price for said property.” The bill of complaint was dismissed.
Upon a full consideration of the evidence, it does not . appear that the Chancellor was not warranted in the finding made and the decree is therefore affirmed.
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.